DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 04/26/2022.  Claims 1, 4, 12, 13, 15, and 16 are now pending in the present application.
Allowable Subject Matter
Claims 1, 4, 12, 13, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record fail to suggest, disclose or teach individually or in combination to render obvious the limitation, “wherein the first network function comprises a mobile management entity that communicates with a core network of the second network without at least connecting to an evolved packet core and bearer splitting functionality”, in combination with other limitations of the claim.
Regarding claim 4, the prior arts of the record fail to suggest, disclose or teach individually or in combination to render obvious the limitation, “wherein the first network function comprises a mobile management entity that communicates with a core network of the second network without at least connecting to an evolved packet core and bearer splitting functionality”, in combination with other limitations of the claim.
Regarding claim 12, the prior arts of the record fail to suggest, disclose or teach individually or in combination to render obvious the limitation, “wherein the single radio voice call continuity interworking function comprises a mobile management entity that communicates with a core network of the second network without at least connecting to an evolved packet core and bearer splitting functionality”, in combination with other limitations of the claim.
Regarding claim 15, the prior arts of the record fail to suggest, disclose or teach individually or in combination to render obvious the limitation, “wherein the single radio voice call continuity interworking function comprises a mobile management entity that communicates with a core network of the second network without at least connecting to an evolved packet core and bearer splitting functionality”, in combination with other limitations of the claim.
Therefore, claims 1, 4, 12, 13, 15, and 16  are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642